Citation Nr: 1725396	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  09-19 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of right lower extremity burns.  

3.  Entitlement to service connection for a skin disorder, claimed as a skin rash, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a sinus disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for asthma, to include as due to an undiagnosed illness.

6.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

7.  Entitlement to an initial rating in excess of 40 percent for lumbar spine strain and myositis.  

8.  Entitlement to an initial rating in excess of 30 percent for left shoulder impingement syndrome.  

9.  Entitlement to an initial rating in excess of 10 percent for tension headaches.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to April 20, 2010.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1984, from February 2003 to May 2003, and from July 2006 to November 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In an August 2014 rating decision, the RO granted service connection for right shoulder impingement syndrome.  Such award is a complete grant of the benefits sought with respect to the right shoulder claim on appeal.

The Board notes that the RO granted a TDIU in a June 2011 rating decision, effective April 20, 2010 (the date the Veteran filed his formal claim for a TDIU).  Although the Veteran did not file a notice of disagreement with the effective date assigned for a TDIU, the issue is raised by the record and is part and parcel of the Veteran's increased rating claims currently on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the issue of whether a TDIU is warranted for the rating period prior to April 20, 2010 is currently before the Board for consideration.

The issues of (1) an initial rating in excess of 50 percent for major depressive disorder and (2) entitlement to a TDIU prior to April 20, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for VA compensation purposes.

2.  The Veteran does not have any diagnosed residuals of right leg burn.

3.  The Veteran does not have any undiagnosed illness or medically unexplained chronic multisymptom illness.

4.  The Veteran did not have any symptoms or complaints of a sinus or respiratory disorder (asthma) since service separation.   

5.  The evidence is in equipoise as to whether the Veteran's skin rash first manifested in service and was incurred in service.

6.  The Veteran's lumbar spine disability has not more nearly approximated unfavorable ankylosis of the thoracolumbar spine.

7.  The Veteran's left shoulder disability is not manifested by ankylosis of the scapulohumeral articulation or other impairment of the humerus joint.

8.  The Veteran's headache disability is manifested by characteristic prostrating attacks occurring more than once a month; however, his headaches have not been productive of severe economic inadaptability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for residuals of right lower extremity burns have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a sinus disorder, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

5.  The criteria for service connection for asthma, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

6.  The criteria for service connection for a skin disorder, claimed as a skin rash, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

7.  The criteria for a rating in excess of 40 percent for the lumbar spine strain and myositis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

8.  The criteria for an initial rating in excess of 30 percent for left shoulder impingement syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5201 (2016).

9.  The criteria for a 30 percent disability rating, but no higher, for tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

In this case, the Veteran has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317 (a) (2)(i).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.
    
Service Connection Analysis for Hearing Loss

The Veteran contends that he had hearing loss in service; as such, he maintains that service connection is warranted. 

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Upon review of all the evidence of record, the Board finds that the Veteran does not have a hearing loss disability for VA compensation purposes.

VA treatment records include a February 2008 VA audiology consult note.  During the evaluation, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 15, 15, 15, and 30 respectively.  In the right ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 20, 20, 10, 15, and 15 respectively.  Speech recognition scores for both ears were 100 percent.  Diagnoses included an essentially normal hearing of the right ear with mild sensorineural hearing loss at 8K Hertz and mild to moderate sensorineural hearing loss in the left ear above 4K Hertz.

In a December 2012 VA audiological examination report, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 15, 20, 20, and 30 respectively.  In the right ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 25, 20, 15, 25, and 15 respectively.  Speech recognition scores for both ears were 100 percent.

Although the record some hearing loss in both ears as demonstrated in the higher Hertz levels, the audiogram results shown above do not meet the definition of hearing loss as required by 38 C.F.R. § 3.385.  The remaining evidence of record, do not demonstrate a current bilateral hearing loss disability as required by 38 C.F.R. § 3.385.

Because the evidence does not show that the Veteran's hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. 225; see also Rabideau, 2 Vet. App. 143-44.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection Analysis for Residuals of Right Leg Burn 

The Veteran maintains that service connection is warranted for residuals associated with a right leg burn sustained during service. A May 2007 service treatment record indicates that the Veteran complained of a local burn to the proximal gastoc (lower leg) after "one of the medics used histofreeze on an itchy area."  The Veteran complained of a burning sensation and pain; subsequent service treatment records are negative for any complaints, diagnosis, or treatment for residuals of the right leg burn.  

However, upon review of the evidence of record, the Board finds that service connection is not warranted as there is no evidence of currently diagnosed residuals of a right leg burn.  

In an April 2008 VA general medical examination, conducted only five months following service separation, the Veteran did not report any burn or skin issue pertaining to the right leg.  

The remaining post-service treatment records have been reviewed, but they do not show any residual scarring, symptoms, diagnosis, or treatment for any residuals associated with the right leg in-service treatment (i. e., use of histofreeze).  

The Board also notes that the Veteran has not provided any details regarding his specific symptoms associated with the right leg burn.  

For these reasons, the Board finds that the Veteran does not have currently diagnosed residuals of right lower extremity burns.  As the evidence does not show a currently diagnosed disorder, the claim must be denied.  Brammer, 3 Vet. App. at 225.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Sinus and Asthma Disorders

The Veteran generally maintains that he has a sinus disorder and asthma that are related to service.  See Veteran's October 2007 claim for VA compensation benefits.  

Service treatment records do not show any complaints, diagnosis, or treatment for a sinus or lung disorder.  In January 2007, the Veteran was treated for a runny nose and cough, but there was no indication that these symptoms persisted for longer than 1 week.  In a Post-Deployment Health Assessment dated in September 2007, the Veteran indicated that, during his deployment, he experienced difficulty breathing and chest pain.  There was no indication, however, that these symptoms continued upon returning from his deployment.  

The Veteran was afforded a VA examination in April 2008, only five months following service separation.  During the evaluation, the Veteran denied any history or complaints related to a sinus condition.  He also denied any symptoms in the past or currently.  Regarding the claimed asthma, the Veteran reported that, during service, he was exposed to many contaminates and air pollutants.  He stated that in January 2007 he went to sick call due to nocturnal cough.  He was found to have wheezing and was treated with respiratory therapy with good response.  According to the Veteran, he was told that he had asthma.  However, after his return from Iraq, the Veteran denied any further episodes or symptoms of a respiratory disorder.   The April 2008 VA examiner indicated that there was no evidence of a sinus disorder or asthma during the examination.  

After December 2012 VA examinations, the examiner indicated that the Veteran had never been diagnosed with a sinus, nose, throat, larynx or pharynx condition.  The Veteran also denied a history of sinusitis.  Regarding asthma, the December 2012 VA examiner noted that the Veteran had never been diagnosed with a respiratory condition.  During the evaluation, the Veteran stated that he had a respiratory infection during service.  He reported that he was told he had asthma; however, after that one episode, the Veteran denied any other respiratory condition or treatment.  

Upon review of all the evidence of record, the Board finds that the Veteran does not have currently diagnosed sinus or respiratory disorders.  His post-service records show no evidence of a relevant current diagnosis.  Moreover, the Veteran does not exhibit any objective sinus or respiratory signs and symptoms of an undiagnosed illness.  The Veteran has specifically denied any sinus or respiratory symptoms throughout the period on appeal.

As the weight of the competent evidence reflects that the Veteran is not currently diagnosed with a sinus or respiratory disability or an undiagnosed illness manifested by relevant signs and symptoms since the beginning of his claim for benefits and during the pendency of this appeal, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Accordingly, service connection for a sinus disorder and asthma must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.






Service Connection Analysis for a Skin Disorder

The Veteran maintains that he has a skin disorder that is related to service.  

A January 2007 service treatment records indicates that that the Veteran sustained a contusion from an IED explosion to his lower back, but his skin surface was intact.  In a Post-Deployment Health Assessment dated in September 2007, the Veteran specifically checked "NO" as to having skin diseases or rashes.  

Following service separation, the Veteran was afforded a VA examination in April 2008.  During the evaluation, the Veteran reported that in June 2007 he developed a skin rash at coastal areas of his body.  He reported that he went to sick call and was told that the rash was due to his vest and equipment.  He was treated with calamine lotion and "a pill," which resolved the rash.  After his return from Iraq, the Veteran reported that he had the same rash, specifically on hot days.  This occurred three times according to the Veteran.  He reported using over-the-counter lotions with resolution.  The Veteran indicated that the last episode was in February 2008.  The doctor indicated that the course of the Veteran's skin rash since onset was intermittent with remissions.  No rash was seen on examination.

During the December 2012 VA examination, the Veteran again reported having had a skin rash in service.  After returning from Iraq, the Veteran stated that he once again developed the rash.  He denied any further episodes of a skin rash in the past year.  A skin disorder was not seen during the examination.

Upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's skin rash was incurred in service. 

Although service treatment records are negative for a diagnosis or treatment for a skin disorder, the Veteran has credibly indicated that he was treated for a rash on his torso during service as a result of his military equipment.  The Board finds that the Veteran is competent to report symptoms that he perceived through his own senses, including the presence of skin rashes.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Veteran served in combat and his contentions are consistent with the circumstances, conditions and hardships of that service, including wearing military equipment and vests in hot climates.  See Veteran's DD Form 214; 38 U.S.C.A. § 1154 (b).  As such, the Board must presume the occurrence of the in-service injuries.  Further, he competently reported having had a skin rash in February 2008 (i. e., during the appeal period).  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  Therefore there is also evidence of a current disability, albeit its course is intermittent with periods of remission.

Based on the above, the Board finds that the evidence is at least in equipoise on the question of whether there was onset of symptoms of a skin rash in service and since service separation.  The finding that the Veteran has had skin rash symptoms since service is supportive of the direct service connection theory of the claim overall because it tends to show that the symptoms that began in service were the basis for the same skin rash after service separation (in February 2008, and during the appeal period).  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's skin rash was incurred in service.  As such, service connection for a skin rash is warranted.  38 C.F.R. 
§ 3.102.


Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

Rating Analysis for Lumbar Spine Disability

The Veteran maintains that his lumbar spine disability is more severe than what is contemplated by the currently assigned 40 percent disability rating.

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5237 for lumbosacral strain.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (1) provides that separate disability ratings under an appropriate diagnostic code should be provided for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  38 C.F.R. § 4.71a, General Rating Formula, Note (5) (2016).  Additionally, fixation of a spinal segment in neutral position (zero degrees) is "always" considered favorable ankylosis.  Id. 

Under the Formula for Rating intervertebral disc syndrome (IVDS) based on incapacitating episodes, a 40 percent rating requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4. 40. 

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4. 40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4. 40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

After a review of all the evidence of record, the Board finds that a disability rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disability.

During a January 2008 VA spine examination, the examiner indicated that thoracolumbar spine forward flexion was limited to 60 degrees and was painful in
the last 30 degrees with a functional loss of 30 degrees due to pain.  There was evidence of spasms and reversed lordosis; however, there was no indication that the Veteran's entire thoracolumbar spine more nearly approximated unfavorable ankylosis.  

In March 2011, the Veteran was afforded an additional examination of the spine.  Forward flexion of the thoracolumbar spine was to 40 degrees with objective evidence of pain.  Upon repetitive use testing, there was additional limitation with pain being the most important factor, and flexion decreased to 30 degrees.  Ankylosis of the thoracolumbar spine was not demonstrated.  

In a March 2013 VA examination, forward flexion was limited to 40 degrees, with pain starting at 40 degrees.  There was no change with repetitive-use testing.  Contributing factors of the Veteran's disability included less movement than normal and pain on motion.  There was evidence of tenderness of the bilateral paravertebral muscles and guarding and/or muscle spasm but not enough to result in abnormal gait or spinal contour.  There was no indication that the Veteran's entire thoracolumbar spine more nearly approximated unfavorable ankylosis.  The examiner also noted that the Veteran did not have IVDS.

The remaining evidence of record, to include VA treatment records, does not show that the Veteran's lumbar spine disability has resulted in unfavorable ankylosis of the entire thoracolumbar spine or that he has had incapacitating episodes as a result of IVDS having a total duration of at least six weeks during the past 12 months.  
Accordingly, a higher rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted. 

As indicated above, Note (1) of 38 C.F.R. § 4.71a provides that neurological manifestations of spinal disability should be separately rated under an appropriate diagnostic code.  In this case, the Veteran has already been granted separate ratings for right and left leg patellofemoral pain syndrome associated with the lumbar spine disability.  The Veteran has not disagreed with the rating or effective dates assigned for these disabilities; as such, no issue regarding the ratings assigned for those disorders are in appellate status.  Further, the Veteran has also not been diagnosed with radiculopathy associated with the lumbar spine disability.  See March 2013 VA examination.  Therefore, a separate rating is not warranted. 

Rating Analysis for Left Shoulder Disability

The Veteran's left shoulder disability has been evaluated as 30 percent disabling throughout the appeal pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).  The Veteran is right-handed; therefore, the left shoulder disability will be evaluated as the "minor" joint.

Pursuant to Diagnostic Code 5201, a maximum 30 percent evaluation is warranted where motion of the arm is limited to 25 degrees or less from the side.  Higher evaluations are warranted based upon ankylosis of the scapulohumeral articulation, in which the scapula and humerus move as one piece (Diagnostic Code 5200), and impairment of the humerus, including fibrous union, nonunion, or loss of head of the humerus (Diagnostic Code 5202).  38 C.F.R. § 4.71a.

As noted above, at 30 percent, the Veteran's left shoulder disability has been awarded the maximum schedular evaluation available based on limitation of motion of the arm.  There is no indication he was diagnosed with ankylosis of the scapulohumeral articulation or that his left scapula and humerus moved as one piece, nor is there evidence of fibrous union, nonunion, or loss of head of the humerus.  In a March 2011 VA examination, it was specifically noted by the VA examiner that the Veteran did not have ankylosis of the left shoulder.  X-rays also showed normal preservation of the joint spaces and the soft tissues were unremarkable.  The remaining evidence of record, to include January 2008, March 2013, and November 2013 VA examinations, does not show ankylosis of the left shoulder or impairment of the humerus.

The Board acknowledges the Veteran's contentions that his service-connected left shoulder disability warrants an evaluation greater than 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, as he is not shown to be competent to render medical diagnoses, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 
38 C.F.R. § 4.71a with respect to determining the severity of his service-connected left shoulder disability.  Moray v. Brown, 2 Vet. App. 211, 214; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board also considered, along with the schedular criteria, evidence of functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-07.  However, as the Veteran has been assigned the maximum schedular rating for limitation of motion of the minor shoulder for the entire rating period on appeal, DeLuca does not apply.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (Where a Veteran is in receipt of the maximum schedular rating based on limitation of motion and a higher rating requires ankylosis, the regulations pertaining to functional impairment are not for application).

As such, the Board finds that a preponderance of the evidence is against the assignment of an initial evaluation in excess of 30 percent for the Veteran's left shoulder disability at any point during the appeal period, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Rating Analysis for Tension Headache Disability

The Veteran essentially maintains that his tension headaches are more severe than what is contemplated by the currently assigned 10 percent rating.  His headaches have been rated analogously to migraines under Diagnostic Code 8199-8100.  See 38 C.F.R. §§ 4.20, 4.124a.

Diagnostic Code 8100 provides a 10 percent rating for migraine headaches with characteristic prostrating attacks averaging once in two months over the last several months, a 30 percent rating for characteristic prostrating attacks occurring on average once a month over the last several months, and a 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating." By way of reference, however, MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), defines "prostration" as "complete physical or mental exhaustion."  A similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), which defines "prostration" as "extreme exhaustion or powerlessness."

Upon review of all the evidence of record, both lay and medical, the Board finds that for the entire rating period on appeal, the Veteran's headaches have worsened, as they are shown to be manifested by characteristic prostrating attacks occurring more than once a month, but without severe economic inadaptability.

The evidence includes a March 2013 VA examination where the Veteran reported headaches once or twice a week.  He also reported frequent associated symptoms of phonophobia, changes in vision, and imbalance.  The examiner indicated that the Veteran used medication for his condition.  It was also noted that the Veteran's headaches resulted in prostrating attacks "more frequently than once per month."  Although the examiner did not address whether the Veteran's headaches were productive of severe economic inadaptability, the examiner did note that the Veteran was restricted to sedentary activities.  

The remaining evidence of record continues to show complaints of tension headaches occurring monthly or more often; however, there is no indication that the Veteran's headaches, alone, have resulted in severe economic inadaptability.  In this regard, the Veteran has been found disabled by the SSA and has been awarded TDIU by VA as a result of his psychiatric and lumbar spine disabilities.  The evidence does not show that the Veteran's headaches have caused severe economic inadaptability.  As such, the Board finds that the Veteran's headaches more nearly approximate a 30 percent rating for prostrating attacks occurring more than once a month, but no higher, as they have not resulted in severe economic inadaptability.

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of right lower extremity burns is denied.

Service connection for a sinus disorder, to include as due to an undiagnosed illness, is denied.

Service connection for asthma, to include as due to an undiagnosed illness, is denied.

Service connection for a skin rash is granted.

An initial rating in excess of 40 percent for the service-connected lumbar spine disability is denied.

An initial rating in excess of 30 percent for left shoulder impingement syndrome is denied.  

A rating of 30 percent, but no higher, for tension headaches is granted.   






REMAND

Depressive Disorder

The Board observes that since the most recent August 2014 supplemental statement of the case (SSOC), additional medical evidence was received at the RO consisting of a July 2016 VA psychiatric examination addressing the Veteran's depressive disorder disability.  When additional evidence is received by the AOJ prior to the transfer of records to the Board, a SSOC will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2016).  The July 2016 VA examination is relevant to the increased rating claim for the Veteran's depressive disorder currently on appeal.  As such, the Board concludes that a remand is necessary for the issuance of an SSOC addressing the Veteran's claim for an increased rating.

TDIU Prior to April 20, 2010

The Board finds that the claim for a TDIU prior to April 20, 2010, is inextricably intertwined with the increased rating issue being remanded and with the implementation of the Board's decision herein (granting service connection for a skin rash and granting a higher rating for the headache disability).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim for the rating period prior to April 20, 2010 is deferred.

Accordingly, the case is REMANDED for the following action:

The AOJ is instructed to review all the evidence received since the August 2014 SSOC, to include the July 2016 VA psychiatric examination, and then readjudicate the claims for (1) an initial rating in excess of 50 percent for depressive disorder; and (2) entitlement to a TDIU for the rating period prior to April 20, 2010.  If the benefits sought on appeal are not granted, the Veteran should be provided with a SSOC and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


